Exhibit 10.1
 
THIS PROMISSORY NOTE AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS AND THIS NOTE, THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL
FOR THE LENDER, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL
FOR THIS CORPORATION, IS AVAILABLE.
 
PROMISSORY NOTE
 

$200,000.00 New York, New York  
Issue Date:  February 6, 2014

 
FOR VALUE RECEIVED, the undersigned, TNI BioTech, Inc., a Florida corporation
(referred to herein as the “Borrower” or the “Company”), with offices at 5100
Buckeystown Pike, Suite 250, Frederick, Maryland 21704, hereby unconditionally
promises to pay to the order of Christine Dailey, her endorsees, successors and
assigns (the “Lender”), in lawful money of the United States, at such address as
the Lender may from time to time designate, the principal sum of Two Hundred
Thousand Dollars ($200,000.00) (the “Loan”), This Promissory Note (the “Note”)
shall mature and become due and payable in full on June 5, 2014 (the “Maturity
Date”).
 
1. Terms of Repayment. Principal of and interest on this Note shall be paid by
the Borrower as follows:
 
(a) On the Maturity Date, Borrower shall pay all principal and interest.
Interest shall accrue at a rate of Two Percent (2%) per annum (the “Interest”).
In addition to the Interest, the Borrower shall pay to the Lender a late fee of
Fifteen Thousand (15,000) restricted common shares if the Loan is not satisfied
by the Maturity Date. The Company must pay an additional Five Thousand (5,000)
restricted common shares for every Thirty (30) additional calendar days after
the Maturity Dare for which the Loan is not satisfied in full. Each issuance of
restricted common shares shall be received by Lender within Ten (10) calendar
days of when such shares become owed to Lender.
 
(b) The Borrower further agrees that, if any payment made by the Borrower or any
other person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
pledged as security for this Note is required to be returned by Lender to the
Borrower, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Borrower’s liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Note (and such lien, security interest
or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the Borrower in respect to the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).
 
2. Liability of the Borrower. The Borrower is unconditionally, and without
regard to the liability of any other person, liable for the payment and
performance of this Note and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Note or the release,
substitution. Each person signing this Note consents to any and all extensions
of time, renewals, waivers, or modifications, as well as to release,
substitution, or addition of guarantors or collateral security, without
affecting the Borrower's liabilities hereunder. Lender is entitled to the
benefits of any collateral agreement, guarantee, security agreement, assignment,
or any other documents which may be related to or are applicable to the debt
evidenced by this Note, all of which are collectively referred to as “Loan
Documents” as they now exist, may exist in the future, have existed, and as they
may be amended, modified, renewed, or substituted.
 
3. Representations and Warranties. The Borrower represents and warrants as
follows: (i) the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida; (ii) the execution,
delivery and performance by the Borrower of this Note are within the Borrower's
powers, have been duly authorized by all necessary action, and do not contravene
(A) the Borrower's certificate of incorporation or (B) bylaws or (x) any law or
(y) any agreement or document binding on or affecting the Borrower, not
otherwise disclosed to the Lender prior to execution of this Note, (iii) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority, regulatory body or third person is required for the
due execution, delivery and performance by the Borrower of this Note; (iv) this
Note constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as
enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
applicability of general principles of equity; (v) the Borrower has all
requisite power and authority to own and operate its property and assets and to
conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi) the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vii) there is
no pending or, to the Borrower 's knowledge, information or belief, threatened
action or proceeding affecting the Borrower before any governmental agency or
arbitrator which challenges or relates to this Note or which may otherwise have
a material adverse effect on the Borrower; (viii) the Borrower is not in
violation or default of any provision of (A) its certificate of incorporation or
by-laws, each as currently in effect, or (B) any instrument, judgment, order,
writ, decree or contract, statute, rule or regulation to which the Borrower is
subject not otherwise disclosed to the Lender prior to the execution of this
Note, and (ix) this Note is validly issued, free of any taxes, liens, and
encumbrances related to the issuance hereof and is not subject to preemptive
right or other similar right of members of the Borrower.
 
 
1

--------------------------------------------------------------------------------

 
4. Covenants. So long as any principal or interest is due hereunder and shall
remain unpaid, the Borrower will, unless the Lender shall otherwise consent in
writing:
 
(a) Maintain and preserve its existence, rights and privileges;
 
(b) Not directly or indirectly sell, lease or otherwise dispose of (A) any of
its property or assets other than in its ordinary course of business or (B)
substantially all of its properties and assets, in the aggregate, to any
person(s) or company, whether in one transaction or in a series of transactions
over any period of time, or adopt any plan or arrangement for the dissolution or
liquidation of the Borrower;
 
(c) Not use the proceeds from the issuance of this Note in any way for any
purpose that entails a violation of, or is inconsistent with, Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America.
 
(d) Comply in all material respects with all applicable laws (whether federal,
state or local and whether statutory. administrative or judicial or other) and
with every applicable lawful governmental order (whether administrative or
judicial);
 
(e)  Not redeem or repurchase any of its capital stock;
 
(f) Not (i) make any advance or loan to any person, firm or corporation, except
for reasonable travel or business expenses advanced to the Company’s employees
or independent contractors in the ordinary course of business, or (ii) acquire
all or substantially all of the assets of another entity;


(g) Not prepay any indebtedness, except for trade payables incurred in the
ordinary course of the Borrower’s business;
 
(h) Maintain disclosure of Current Public Information as that term is defined in
Rule 144(c) of the Securities Act, including proper disclosure of this Note as
required in its next quarter or annual filing; and
 
(i) Not take any action which would impair the rights and privileges of this
Note set forth herein or the rights and privileges of the holder of this Note.
 
5. Events of Default. Each and any of the following shall constitute a default
and, after expiration of a grace period which shall be Thirty (30) calendar
days, shall constitute an “Event of Default” hereunder:
 
(a) non-payment of the Note and failure to provide the Common Shares pursuant to
Section 1(a) will constitute an Event of Default, provided however that
non-payment of the Note shall not be an Event of Default provided the Lender
receives the required number of common shares pursuant to Section 1(a) in the
timeframe set forth therein.
 
(b) any other failure of the Borrower to observe or perform any present or
future agreement of any nature whatsoever with Lender, including, without
limitation, any covenant set forth in this Note;
 
(c) if Borrower shall commence any case, proceeding or other action: (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its property, or the
Borrower shall make a general assignment for the benefit of its creditors; or
(iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains undismissed, undischarged or
unbonded for a period of Sixty (60) days; or (iv) the Borrower shall take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the acts set forth; or (v) the Borrower shall generally
not, or shall be unable to, pay its debts as they become due or shall admit in
writing its inability to pay its debts;
 
(d) any representation or warranty made by the Borrower or any other person or
entity under this Note or under any other Loan Documents shall prove to have
been incorrect in any material respect when made;
 
(e) the sale of all or substantially all of the assets, or change in ownership
or the dissolution, liquidation, consolidation, or reorganization of Borrower
without the Lender's prior written notice;
 
(f) if Borrower shall fail to maintain disclosure of Current Public Information
as that term is defined in Rule 144(c) of the Securities Act of 1933;
 
(g) the Borrower’s shares of Common Stock are suspended from trading or delisted
from trading on the Over the Counter Market on which it is currently listed;
 
 
2

--------------------------------------------------------------------------------

 
(h)  if the Borrower fails to disclose the existence of this Note in its next
quarter or annual filing;
 
(i) in the event that the Borrower proposes to replace or replaces its transfer
agent and the Borrower fails to provide, prior to the effective date of such
replacement, a fully executed Transfer Agent Instructions in a form as initially
delivered pursuant to the terms of this Note (including but not limited to the
provision to reserve shares of Common Stock) signed by the successor transfer
agent to Borrower and the Borrower.
 
6. Lender’s Rights Upon Default. Upon the occurrence of any Event of Default,
the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Note and demand immediate payment in full, whereupon the outstanding
principal amount of the Note and all obligations of Borrower to
 
Lender, together with accrued interest thereon and accrued charges and costs,
shall become immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived; and (b)
exercise all legally available rights and privileges.
 
7. Usury. In no event shall the amount of interest paid or agreed to be paid
hereunder exceed the highest lawful rate permissible under applicable law. Any
excess amount of deemed interest shall be null and void and shall not interfere
with or affect the Borrower’s obligation to repay the principal of and interest
on the Note. This confirms that the Borrower and, by its acceptance of this
Note, the Lender intend to contract in strict compliance with applicable usury
laws from time to time in effect. Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.
 
8. Prepayment. The Borrower may prepay the Note including accrued but unpaid
Interest at any time.
 
9. Registration Rights. If, at any time, within Twelve (12) months of the issue
date of this Note (the “Piggy-Back Period”), the Company proposes to file with
the SEC a Registration Statement relating to an offering for its own account or
the account of others under the Securities Act of any of its securities (other
than a Registration Statement on Form S-4 or Form S-8 (or their equivalents at
such time) relating to securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
include the shares of Common Stock issuable on default of the Loan as set forth
in Section 1(a) above on such Registration Statement.
 
10. Costs of Enforcement. Borrower hereby covenants and agrees to indemnify,
defend and hold Lender harmless from and against all costs and expenses,
including reasonable attorneys’ fees and their costs, together with interest
thereon at the Prime Rate, incurred by Lender in enforcing its rights under this
Note; or if Lender is made a party as a defendant in any action or proceeding
arising out of or in connection with its status as a lender, or if Lender is
requested to respond to any subpoena or other legal process issued in connection
with this Note; or reasonable disbursements arising out of any costs and
expenses, including reasonable attorneys’ fees and their costs incurred in any
bankruptcy case; or for any legal or appraisal reviews, advice or counsel
performed for Lender following a request by Borrower for waiver, modification or
amendment of this Note or any of the other Loan Documents.
 
11. Governing Law. This Note shall be binding upon and inure to the benefit of
the Borrower and the Lender and their respective successors and assigns;
provided that the Borrower may not assign this Note, in whole or in part, by
operation of law or otherwise, without the prior written consent of the Lender.
The Lender may assign or otherwise participate out all or part of, or any
interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were the Lender. This
Note, and any claims arising out of relating to this Note, whether in contract
or tort, statutory or common law, shall be governed exclusively by, and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of laws.
 
13. Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS NOTE, OR ANY
OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH SHALL
BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE BORROWER, BY
THE EXECUTION AND DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY CONSENTS AND
SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE
OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER
AT THE ADDRESS PROVIDED IN THIS NOTE. ASSUMING DELIVERY OF THE SUMMONS IN
ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON-CONVENIENS OR ANY SIMILAR BASIS.
 
14. Miscellaneous. (a) Borrower hereby waives protest, notice of protest,
presentment, dishonor, and demand. (b) Time is of the essence for each of
Borrower’s covenants under this Note. (c) The rights and privileges of Lender
under this Note shall inure to the benefit of its successors and assigns. All
obligations of Borrower in connection with this Note shall bind Borrower’s
successors and assigns, and Lender's rights shares of the Company shall succeed
to any successor securities to Borrower’s common stock. (d) If any provision of
this Note shall for any reason be held to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, but
this Note shall be construed as if such invalid or unenforceable provision had
never been contained herein. (e) The waiver of any Event of Default or the
failure of Lender to exercise any right or remedy to which it may be entitled
shall not be deemed a waiver of any subsequent Event of Default or Lender’s
right to exercise that or any other right or remedy to which Lender is entitled.
No delay or omission by Lender in exercising, or failure by Lender to exercise
on anyone or more occasions, shall be construed as a waiver or novation of this
Note or prevent the subsequent exercise of any or all such rights. (f) This Note
may not be waived, changed, modified, or discharged orally, but only in writing.
 
 
3

--------------------------------------------------------------------------------

 
15. Notice, Etc. Any notice required by the provisions of this Note will be in
writing and will be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day; (c) Five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) One (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, and delivered as follows:
 
If to the Borrower:
 
TNI BioTech, Inc.
5100 Buckeystown Pike, Suite 250
Frederick, Maryland 21704
 
With a copy to (which shall not constitute notice):
 
If to the Lender:


Robert Dailey

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
 
[SIGNATURE PAGE TO FOLLOW]
 
The remainder of this page is intentionally left blank.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first set forth above.
 

 
TNI BioTech, Inc.
         
 
By:
/s/ Noreen Griffin       Name: Noreen Griffin      
Title: CEO
           
Witnessed and Acknowledged:
            By:         Name:      
Title:
         

 

5

--------------------------------------------------------------------------------